Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 9, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irgashev et al. (Tetrahedron 2014, 70, 4685-4696).
Claim 1: Irgashev et al. teaches compounds 3e and 3f which have the structures: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  These compounds anticipate Formula 1 of claim 1.  As applied to Formula I, compounds 3e and 3f have variables X1 and X2 equal to N, variables n1 and n2 equal to 1, variables L1 and L2 equal to a single bond, variables D1 and D2 equal to an electron-donating group selected from a C6 or C7 linear alkyl group, variables m1 and m2 are equal to zero, variables n3 and n4 are equal to 1, variables L3 and L4 are equal to a single bond, and variables A1 and A2 are equal to an electron-accepting group which is selected from a C6 aryl keto group having one or two aryl keto groups.
Claims 2 and 3: While Irgashev et al. does not teach any cyano-substituents, claims 2 and 3 are written to further limit an optional group.  For this reason, Irgashev et al. satisfies claims 2 and 3 as well.  That is to say, if Applicants incorporated claim 2 (or claims 2 and 3) into claim 1, Irgashev et al. would satisfy claim 1 as it still satisfies all of the limitations as claimed.  
Claims 4 and 5: While Irgashev et al. does not teach any arylboron groups, claims 4 and 5 are written to further limit an optional group.  For this reason, Irgashev et al. satisfies claims 4 and 5 as well.  That is to say, if Applicants incorporated claim 4 (or claims 4 and 5) into claim 1, Irgashev et al. would satisfy claim 1 as it still satisfies all of the limitations as claimed.  
Claim 8: While Irgashev et al. does not teach any arylsulfone groups, claim 8 is written to further limit an optional group.  For this reason, Irgashev et al. satisfies claim 8 as well.  That is to say, if Applicants incorporated claim 8 into claim 1, Irgashev et al. would satisfy claim 1 as it still satisfies all of the limitations as claimed.  
Claim 9: While Irgashev et al. does not teach any arylphosphonoxy groups, claim 9 is written to further limit an optional group.  For this reason, Irgashev et al. satisfies claim 9 as well.  That is to say, if Applicants incorporated claim 9 into claim 1, Irgashev et al. would satisfy claim 1 as it still satisfies all of the limitations as claimed.
Claim 10: In compounds 3e and 3f, variables X1 and X2 are both equal to N, and variables n1 and n2 are both equal to 1, thereby anticipating claim 10.
Claim 13: In compounds 3e and 3f, variables m1 and m2 are both equal to zero, thereby anticipating claim 13.
Claim 14: In compounds 3e and 3f, all variables L1 through L4 are selected from a single bond, thereby anticipating claim 14.

Claims 1-3, 6-9, 11-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (CN-110003260, cited on Applicants information disclosure statement, filed on 7/6/20).  A machine translation of this document is included with this Office action.
Claim 1: Pan et al. teaches compounds M20 and M21, which anticipate Formula 1 of claim 1.  As applied to Formula 1, compounds M20 and M21, which have the structure, 
    PNG
    media_image2.png
    161
    186
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    157
    157
    media_image3.png
    Greyscale
, have variable X1 equal to N (M20) or S (M21), variable X2 equal to O, variable n1 being equal to 1 (M20) or zero (M21), variable n2 equal to zero, variable L1 equal to a single bond (M20), variable D1 equal to an electron-donating group selected from a C6 aryl group, variables m1 and m2 are equal to zero, variable n3 equal to zero, variable n4 equal to 1, variables L4 equal to a single bond, and variable A2 is equal to an electron-accepting group which is selected from a C24 arylboron group.
Claims 2 and 3: While Pan et al. does not teach any cyano-substituents, claims 2 and 3 are written to further limit an optional group.  For this reason, Pan et al. satisfies claims 2 and 3 as well.  That is to say, if Applicants incorporated claim 2 (or claims 2 and 3) into claim 1, Pan et al. would satisfy claim 1 as it still satisfies all of the limitations as claimed.
Claims 6 and 7: While Pan et al. does not teach any cyano-substituents, claims 6 and 7 are written to further limit an optional group.  For this reason, Pan et al. satisfies claims 6 and 7 as well.  That is to say, if Applicants incorporated claim 6 (or claims 6 and 7) into claim 1, Pan et al. would satisfy claim 1 as it still satisfies all of the limitations as claimed.  
Claim 8: While Pan et al. does not teach any arylsulfone groups, claim 8 is written to further limit an optional group.  For this reason, Pan et al. satisfies claim 8 as well.  That is to say, if Applicants incorporated claim 8 into claim 1, Pan et al. would satisfy claim 1 as it still satisfies all of the limitations as claimed.  
Claim 9: While Pan et al. does not teach any arylphosphonoxy groups, claim 9 is written to further limit an optional group.  For this reason, Pan et al. satisfies claim 9 as well.  That is to say, if Applicants incorporated claim 9 into claim 1, Pan et al. would satisfy claim 1 as it still satisfies all of the limitations as claimed.
Claims 11 and 12: In compound M20, variable D1 is a group which satisfies the first group recited in claim 11 with variable d1 equal to zero, and the first group recited in claim 12. 
Claim 13: In compounds M20 and M21 variables m1 and m2 are both equal to zero, thereby anticipating claim 13.
Claim 14: In compounds M20 and M21, variables L1-L4, when present, are equal to a single bond, thereby satisfying claim 14. 
Claims 16 and 18: The inventive compounds taught by Pan et al., which includes compounds M20 and M21, are taught to be employed as a dopant which exhibits thermally activated delayed fluorescence (TADF) in an emission layer of an organic electroluminescent device.  Display panels are prepared according to the invention of Pan et al. are explicitly taught (paragraphs 0181-0183 of the machine translation). 

Claims 1-9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 110041340, cited on Applicants information disclosure, filed on 7/6/20).
Claim 1: The compound taught in paragraph 0035 of Chen et al., which has the structure, 
    PNG
    media_image4.png
    182
    199
    media_image4.png
    Greyscale
, anticipates Formula 1 of claim 1.  As applied to Formula 1, this compound has variable X2 equal to O, variable n2 equal to zero, variable X1 equal to N, variable n1 equal to 1, variable L1 equal to a single bond, variable D1 is equal to an electron-donating C1 alkyl group, variable n4 equal to 1, variable L4 is equal to a single bond, variable A2 is equal to an electron-accepting cyano-substituted C6 aromatic group (p-cyanophenyl), variable m1 is equal to one, variable R1 is equal to a halogen (chloro), and variable m2 is equal to zero.
Claims 2 and 3: The p-cyanophenyl group in the compound taught in paragraph 0035 satisfies the first structure of both claims 2 and 3.
Claims 4-9: While Chen et al. does not teach any groups which satisfy those recited in claims 4-9, all of these claims serve to further limit an optional embodiment of claim 1.   
Claim 14: In the compound taught in paragraph 0035, variables L1-L4, when present, are equal to a single bond, thereby satisfying claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al. (JP-2012236777).  A machine translation is included with this Office action and relied upon in some citations.
Claims 1, 6, 7, 10, and 13: Kawamoto et al. teaches the following compounds: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
  as taught in paragraphs 0057-0060.  Variable X is a hydrogen atom or a substituent as taught in paragraph 0061 of the machine translation and variables R1 and R2 are a C1-C10 alkyl group as taught in paragraph 0011 of the machine translation.  Given the overall teachings of Kawamoto et al., the reaction between a compound of formula (3) with phthalic anhydride would have been obvious to one having ordinary skill in the art.  To arrive at this compound only requires that one select variable X to be equal to hydrogen.  Such a compound would have the structure 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.  As applied to Formula I of claim 1, variables m1 and m2 are equal to zero, variables X1 and X2 are equal to N, variables L1 and L2 are equal to a single bond, variables D1 and D2 are independently selected to be a C1 to C10 alkyl group, variable n3 is equal to zero, variable n4 is equal to 1, variable L4 is equal to a single bond, and variable A2 is equal to a C6 aryl keto group, which also satisfies one of the aryl keto groups recited in claims 6 and 7.
Claims 2-5, 8, and 9: While Chen et al. does not teach any groups which satisfy those recited in claims 2-5, 8, and 9, all of these claims serve to further limit an optional embodiment of claim 1.   
Claim 14: In the compound taught above, variables L1-L4, when present, are equal to a single bond, thereby satisfying claim 14.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art regarding claims 16-18 is Pan et al. (CN-110003260) as described above.  While Pan et al. employs compounds which satisfy Formula 1 in display panels, the materials taught by Pan et al. are only taught to be employed as TADF dopant materials in an emission layer of said display panel.  Pan et al. does not teach or suggest that the compounds are employed as a host material, nor would such a modification be obvious given the teachings of Pan et al. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766